Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 4 of claim 1, the phrase “the presence” lacks antecedent basis. 
On line 7 of claim 9, the phrase “the presence” lacks antecedent basis. 
On line 4 of claim 17, the phrase “the presence” lacks antecedent basis. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-9, 12, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pottorf et al (US 2014/0284465).
Pottorf et al teach of a computer-implemented method and system for detecting hydrocarbons (i.e. oils) released into a body of water from a hydrocarbon seep or reservoir located in the body of water. The method comprises introducing an underwater or submersible vehicle (SV) into a body of water (i.e. the ocean), detecting a presence of hydrocarbons (i.e. oil 118 or oil slick 120, see Figure 1 in Pottorf et al) ) released into the body of water from a hydrocarbon reservoir 108 with the SV, and collecting a detected sample of water containing the released hydrocarbon/oil with the SV (claims 1,9, 17). The submersible vehicle (SV) is an autonomous underwater vehicle (AUV) which includes different chemical and biological sensors for detecting hydrocarbons/oil in a body of water, such as resistivity sensors, fluorescence sensors, temperature sensors, and chemical compound sensors. The SV is deployed at a target location in a body of water (i.e. lowered from a dock of a marine vessel into the body of water), measurements pertaining to a presence of hydrocarbons/oils released into the water from a hydrocarbon seep or reservoir are made with the sensors on the SV, the measurement data is analyzed either using a control unit/processors located on-board the SV or by transmitting the measurement data to another location for processing, and samples of the water containing the detected hydrocarbons/oils is collected via the underwater/submersible vehicle for further analysis (claims 1, 4, 9, 12, 17). The further analysis on the collected samples of water containing the released hydrocarbons/oils includes analysis by clumped isotope geochemistry, noble gas geochemistry and microbiology, which provide information about a depth, a fluid type, a quality, and a volume of a subsurface hydrocarbon accumulation/seep/reservoir. The system for performing the method comprises a process control unit 402 located in the submersible vehicle (SV), wherein the process control unit 402 contains one or more processors 403, a memory 404 and a set of instructions stored in the memory 404 for executing the steps of the method by the one or more processors 403 (claims 1, 9, 17). The processors 403 serve to execute the set of instructions stored in the memory 404, wherein the instructions manage the different measurement sensors on the SV, determine whether hydrocarbons/oils are present external to the SV in the body of water, obtain and store measurement data, and collect samples of water at the location the hydrocarbons/oils are detected for further analysis (claims 1, 4, 9, 12, 17). The set of instructions comprise code that is machine-readable by one or more processors in a computer (CPU), and when executed by the one or more processors, perform the method to determine a presence, location, depth, quality, volume, etc. of hydrocarbons/oils in a body of water (claims 1, 9, 17). Pottorf et al teach that two or more submersible/underwater vehicles (SV) may be used to detect released hydrocarbons/oils from a seep/reservoir, wherein the two or more SVs communicate between each other and operate in concert with one another (claims 7, 15 and 20, see paragraph 0033 in Pottorf et al). In addition, the sensing of the hydrocarbons/oils in the body of water by the sensors located in the one or more SVs is performed while water samples are collected with the one or more SVs (claims 8 and 16).  See Figures 1-3 and 5, paragraphs 0002, 0012-0014, 0024-0026, 0028-0029, 0031, 0033-0035, 0039, 0042-0043, 0060-0062, 0064, 0066, 0086-0087 and 0090, and the claims of Pottorf et al.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pottorf et al (US 2014/0284465). For a teaching of Pottorf et al, see previous paragraphs in this Office action. 
Pottorf et al fail to specifically teach that the submersible/underwater vehicle is introduced into the body of water prior to release of the hydrocarbons/oils from a seep or reservoir into the water. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce the submersible/underwater vehicle taught by Pottorf et al into the body of water (i.e. ocean) prior to release of hydrocarbons/oils from a seep or reservoir into the water because doing so would ensure that any hydrocarbons/oils released into the water from a seep or reservoir are detected immediately, thus facilitating any remediation efforts to clean up the hydrocarbons/oils to be commenced upon first detection of the hydrocarbons/oils. 
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pottorf et al in view of Nali et al (US 2018/0067228, submitted in the IDS filed on December 23, 2020). For a teaching of Pottorf et al, see previous paragraphs in this Office action. Pottorf et al fail to specifically teach that the samples of water containing released hydrocarbons/oils collected by the submersible vehicle (SV) are collected into a storage tank located either on the SV or external to the SV. 
Nali et al teach of an autonomous underwater vehicle (AUV) used to sense different physiochemical parameters in a body of water, such as the presence of hydrocarbons in the water. The AUV contains a plurality of sensors for monitoring parameters of interest and an area for storage of a collected water sample. The water sample is collected and stored by the AUV for subsequent laboratory analysis. See paragraphs 0004, 0015, 0026-0037 and 0054, and the claims of Nali et al. 
Based upon the combination of Pottorf et al and Nali et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect the samples of water taught by Pottorf et al into a storage tank located either on the SV or external to the SV since Nali et al teach that it is advantageous to include a storage tank on an underwater or submersible vehicle used to detect hydrocarbons in a body of water because the storage tank allows samples of water to be collected and stored until further laboratory analysis can be performed. 
Claim(s) 3, 6, 11, 14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pottorf et al in view of Coats et al (US 2013/0105148). For a teaching of Pottorf et al, see previous paragraphs in this Office action. Pottorf et al fail to specifically teach that rheological parameters of the body of water are measured in the method in order to detect hydrocarbons/oils released into the water, and that the measured rheological properties are compared to a database of rheological parameters associated with known fluids. 
Coats et al teach of a method and an apparatus for detecting hydrocarbons in a sample. The apparatus comprises a plurality of sensors 5 which are configured to detect a presence and/or quantity of hydrocarbons, such as oil, in a sample. One type of sensor included in the plurality of sensors for detecting hydrocarbons is a fluid density sensor, wherein fluid density is a rheological parameter. See the abstract, paragraph 0016, and claims 1 and 8 of Coats et al. 
Based upon the combination of Pottorf et al and Coats et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure rheological parameters of the body of water in the method taught by Pottorf et al in order to detect hydrocarbons/oils released into the water since Coats et al teach that hydrocarbons in a sample can be detected by a sensor that measures a rheological parameter (i.e. fluid density) of the sample. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare the measured rheological parameter  (i.e. fluid density) of the sample to a database of rheological parameters associated with known fluids because doing so would allow the specific type of hydrocarbon/oil released into the body of water to be identified.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Brown et al who teach of a subsea sampling system and method; Bouzas et al who teach of a non-transitory computer-readable storage media containing instructions for receiving data sensed by an unmanned vehicle and processing the data with a computing device (see paragraph 0021); Tunheim et al (WO 2014/035749) who teach of a system and method for monitoring a subsea environment; and Pilloni et al who teach of a method and system for detecting hydrocarbons leaked from a pipeline into a body of water using an autonomous underwater vehicle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        July 6, 2022